 

EXHIBIT 10.2

 

IMPRIMIS PHARMACEUTICALS, INC.

AMENDED AND RESTATED 2007 INCENTIVE STOCK AND AWARDS PLAN

 

PERFORMANCE STOCK UNITS AGREEMENT

 

Effective as of February 1, 2015 (the “Grant Date”), Imprimis Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), has awarded to Andrew R. Boll
(“Grantee”) a targeted number of 157,500 Performance Stock Units (the
“Performance Stock Units” or “Award”) to be calculated and determined as
discussed below. Each Performance Stock Unit will represent an unfunded and
unsecured promise of the Company to deliver shares of common stock, par value
$0.01 per share, of the Company (the “Shares”) to Grantee as set forth herein.
Each Performance Stock Unit will be subject to forfeiture until the date such
Performance Stock Unit vests pursuant to Section 1 of this Performance Stock
Units Agreement (this “Agreement”). The Performance Stock Units have been
granted pursuant to the Imprimis Pharmaceuticals, Inc. Amended and Restated 2007
Incentive Stock and Awards Plan (the “Plan”), and shall be subject to all
provisions of the Plan, which are incorporated herein by reference, and of this
Agreement. Capitalized terms used in this Agreement that are not specifically
defined will have the meanings ascribed to such terms in the Plan.

 

1. Vesting. The Performance Stock Units consist of the following five tranches
(each, a “Tranche”) that vest upon the attainment of the target share price (the
“Target Share Price”) as specified below:

 

Tranche   No. of Shares   Target Share Price Tranche 1   30,000 Performance
Stock Units   $10.00 or greater Tranche 2   30,000 Performance Stock Units  
$15.00 or greater Tranche 3   30,000 Performance Stock Units   $20.00 or greater
Tranche 4   30,000 Performance Stock Units   $25.00 or greater Tranche 5  
37,500 Performance Stock Units   $30.00 or greater

 

Each Tranche may only vest once. Except as otherwise specified below, for each
respective Tranche to vest, all three of the following conditions must be met:

 

(a) a Trigger Date may occur any time after the Grant Date. A “Trigger Date”
means any trading day on which the official closing price per Share (the
“Closing Price”) is at or above the Target Share Price for the respective
Tranche. Notwithstanding the foregoing, the Committee will, in such manner as
the Committee determines is appropriate in its discretion, include the value of
stock dividends distributed to the stockholders of the Company in connection
with spin-offs or similar transactions for purposes of determining whether the
Target Share Price has been achieved;

 

(b) during the period that includes the Trigger Date and the immediately
following 19 trading days (each, a “Measurement Period”), the arithmetic mean of
the 20 Closing Prices during the Measurement Period must be at or above the
Target Share Price for such Tranche (the “20 Closing Price Condition”); and

 

1

 

  

(c) the Grantee must be in continuous service with the Company and its
Affiliates through the third anniversary of the Grant Date (the “Service
Condition”).

 

To the extent all three of the above conditions are met, the third anniversary
of the Grant Date shall be the “Vesting Date.” If the Grantee’s employment is
terminated as a result of death or by the Company due to the Grantee’s
Disability, in each case before the third anniversary of the Grant Date, then
all Tranches for which a Trigger Date has occurred and the 20 Closing Price
Condition has been satisfied on or before the date of termination but which are
not vested solely because the Service Condition has not been satisfied shall
vest, and the date of termination shall be the Vesting Date. If the Grantee’s
employment is terminated by the Company without Cause (as defined in his Amended
and Restated Employment Agreement with the Company effective as of February 1,
2015 (the “Employment Agreement”)), or by the Grantee for Good Reason (as
defined in his Employment Agreement), in each case before the third anniversary
of the Grant Date, then (i) all Tranches for which a Trigger Date has occurred
and the 20 Closing Price Condition has been satisfied on or before the date of
termination but which are not vested solely because the Service Condition has
not been satisfied shall vest, and the date of termination shall be the Vesting
Date; and (ii) all Tranches for which a Trigger Date occurs and the 20 Closing
Price Condition has been satisfied on or after the date of termination but on or
before the first anniversary of the date of termination and with respect to
which the Grantee would have vested had he satisfied the Service Condition shall
vest on the date on which both the Trigger Date occurs and the 20 Closing Price
Condition has been satisfied and such date shall be the Vesting Date; provided,
in each case, that the Grantee executes and delivers to the Company the
Severance Release (as defined in the Employment Agreement) within sixty (60)
days following the date of termination, without revocation or modification;
provided, further, that if a Change of Control has occurred prior to such
termination, the subsequent sentence shall govern; provided, further, that in no
event shall the Vesting Date or a Trigger Date extend beyond the third
anniversary of the Grant Date. Notwithstanding anything to the contrary in the
Employment Agreement (including, without limitation, Section 6(c) thereof), if,
after the first anniversary but before the third anniversary of the Grant Date,
the Grantee’s employment is terminated by the Company or its successor without
Cause (as defined in the Employment Agreement) or by the Grantee for Good Reason
(as defined in the Employment Agreement), in either case on or within twelve
(12) months after a Change of Control (as defined in the Employment Agreement),
then the following Tranches shall vest, and the date of termination shall be the
Vesting Date: (A) all Tranches for which a Trigger Date has occurred and the 20
Closing Price Condition has been satisfied on or immediately before the Change
of Control but which are not vested solely because the Grantee has not satisfied
the Service Condition; and (B) all other Tranches with a Target Share Price at
or below the per-Share transaction consideration received by stockholders of the
Company upon the Change of Control (as determined in accordance with the terms
and conditions of the applicable definitive agreement that results in the Change
of Control); provided that the Grantee executes and delivers to the Company the
Severance Release (as defined in the Employment Agreement) within sixty (60)
days following the date of termination, without revocation or modification;
provided, further, that in no event shall the Vesting Date or a Trigger Date
extend beyond the third anniversary of the Grant Date. Any Tranche that has not
vested by the third anniversary of the Grant Date shall expire.

 

2

 

  

2. Transferability. The Performance Stock Units shall not be transferable.

 

3. Termination of Employment. Except as set forth in Section 1, if a termination
of employment of Grantee occurs prior to the vesting in full of the Performance
Stock Units, any unvested portion of such Performance Stock Units shall be
forfeited by Grantee.

 

4. Triggering Conduct. As used in this Agreement, “Triggering Conduct” shall
mean Grantee’s material breach of any provision of Section 7 of the Employment
Agreement or Grantee’s breach of any provision of Grantee’s Proprietary
Information Agreement (as defined in the Employment Agreement).

 

5. Special Forfeiture/Repayment Rules. For so long as Grantee continues as an
employee with the Company or any of its affiliates and for one (1) year
following termination of employment regardless of the reason, Grantee agrees not
to engage in Triggering Conduct. If Grantee engages in Triggering Conduct during
the time period set forth in the preceding sentence, then Grantee shall, within
thirty (30) days following written notice from the Company, pay to the Company
an amount equal to (x) the aggregate gross gain realized or obtained by Grantee
resulting from the settlement of all Performance Stock Units pursuant to Section
6 hereof (measured as of the settlement date (i.e., the market value of the
Performance Stock Units on such settlement date)) that have already been settled
and that had vested at any time within three years prior to the Triggering
Conduct (the “Look-Back Period”), minus (y) $1.00. Grantee may be released from
Grantee’s obligations under this Section 5 if and only if the Committee (or its
duly appointed designee) authorizes, in writing and in its sole discretion, such
release. The parties acknowledge and agree that nothing in this Section 5
constitutes a so-called “non-compete” covenant. This Section 5 does, however,
prohibit certain conduct while Grantee is associated with the Company or any of
its affiliates and thereafter and does provide for the forfeiture or repayment
of the benefits granted by this Agreement under certain circumstances. No
provisions of this Agreement shall diminish, negate or otherwise impact any
separate agreement to which Grantee may be a party, including, without
limitation, any certificate of compliance or similar attestation/certification
signed by Grantee; provided, however, that to the extent that any provisions
contained in any other agreement are inconsistent in any manner with the
restrictions and covenants of Grantee contained in this Agreement, the
provisions of this Agreement shall take precedence and such other inconsistent
provisions shall be null and void as to this Agreement. Grantee acknowledges and
agrees that the restrictions contained in this Agreement are being made for the
benefit of the Company in consideration of Grantee’s receipt of the Performance
Stock Units, in consideration of employment, in consideration of exposing
Grantee to the Company’s business operations and confidential information, and
for other good and valuable consideration, the adequacy of which consideration
is hereby expressly confirmed. Grantee further acknowledges that the receipt of
the Performance Stock Units and execution of this Agreement are voluntary
actions on the part of Grantee and that the Company is unwilling to provide the
Performance Stock Units to Grantee without including the restrictions and
covenants of Grantee contained in this Agreement. Further, the parties agree and
acknowledge that the provisions contained in Sections 4 and 5 are ancillary to,
or part of, an otherwise enforceable agreement at the time the agreement is
made.

 

3

 

  

6. Payment. Subject to the provisions of Sections 4 and 5 of this Agreement, and
unless Grantee makes an effective election to defer receipt of the Shares
represented by the Performance Stock Units, on the Vesting Date, Grantee shall
be entitled to receive from the Company (without any payment on behalf of
Grantee other than as described in Section 10) the Shares represented by such
Performance Stock Units; provided, however, that where the vesting of any
Performance Stock Unit occurs in connection with Grantee’s termination without
Cause, termination for Good Reason or termination due to Disability, Section
409A of the Code applies to the distribution in connection with such
acceleration and Grantee is a “specified employee” (determined in accordance
with Section 409A of the Code), Grantee shall be entitled to receive the
corresponding Shares from the Company on the date that is the first day of the
seventh (7th) month after Grantee’s “separation from service” with the Company
(determined in accordance with Section 409A of the Code). Elections to defer
receipt of the Shares beyond the date of settlement provided herein may be
permitted in the discretion of the Committee pursuant to procedures established
by the Committee in compliance with the requirements of Section 409A of the
Code.

 

7. Dividend Equivalents. Grantee shall not be entitled to receive any cash
dividends on the Performance Stock Units. However, to the extent the Company
determines to pay a cash dividend to holders of the Shares, Grantee shall, with
respect to each Performance Stock Unit, be entitled to receive a cash payment
from the Company on each cash dividend payment date with respect to the Shares
with a record date between the Grant Date and the settlement of such Performance
Stock Unit pursuant to Section 6 hereof, such cash payment to be in an amount
equal to the dividend that would have been paid on the Shares represented by
such Performance Stock Unit. Cash payments on each cash dividend payment date
with respect to the Shares with a record date prior to a Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying Performance Stock Units). Elections to defer
receipt of the cash payments in lieu of cash dividends beyond the date of
settlement provided herein may be permitted in the discretion of the Committee
pursuant to procedures established by the Company in compliance with the
requirements of Section 409A of the Code.

 

8. Right of Set-Off. By accepting these Performance Stock Units, Grantee
consents to a deduction from, and set-off against, any amounts owed to Grantee
that are not treated as “non-qualified deferred compensation” under Section 409A
of the Code by the Company or any of its affiliates from time to time
(including, but not limited to, amounts owed to Grantee as wages, severance
payments or other fringe benefits) to the extent of the amounts owed by Grantee
to the Company or any of its affiliates under this Agreement.

 

9. No Stockholder Rights. Grantee shall have no rights of a stockholder with
respect to the Performance Stock Units, including, without limitation, any right
to vote the Shares represented by the Performance Stock Units.

 

10. Withholding Tax.

 

(a) Generally. Grantee is liable and responsible for all taxes owed in
connection with the Performance Stock Units (including taxes owed with respect
to any cash payments described in Section 7 hereof), regardless of any action
the Company takes with respect to any tax withholding obligations that arise in
connection with the Performance Stock Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Performance
Stock Units or the subsequent sale of Shares issuable upon settlement of the
Performance Stock Units. The Company does not commit and is under no obligation
to structure the Performance Stock Units to reduce or eliminate Grantee’s tax
liability.

 

4

 

  

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Performance Stock Units (e.g., vesting or settlement) that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any employment tax
obligation (the “Tax Withholding Obligation”), Grantee is required to arrange
for the satisfaction of the minimum amount of such Tax Withholding Obligation in
a manner acceptable to the Company.

 

(i) By Share Withholding. Unless Grantee elects to satisfy the Tax Withholding
Obligation pursuant to Sections 10(b)(ii) or 10(b)(iii), Grantee’s acceptance of
this Agreement constitutes Grantee’s instruction and authorization to the
Company to retain on Grantee’s behalf the number of Shares from those Shares
issuable to Grantee under the Award as the Company determines to be sufficient
to satisfy the Tax Withholding Obligation as owed when any such obligation
becomes due. The value of any Shares retained for such purposes shall be based
on the Fair Market Value, as the term is defined in the Plan, of the Shares on
the date of vesting of the Performance Stock Units. To the extent that the
Company retains any Shares to cover the Tax Withholding Obligation, it will do
so at the minimum statutory rate, but in no event shall such amount exceed the
minimum required by applicable law and regulations.

 

(ii) By Sale of Shares. No later than five (5) business days prior to a Vesting
Date, Grantee may instruct and authorize the Company and any brokerage firm
determined acceptable to the Company for such purpose to sell on Grantee’s
behalf a whole number of Shares from those Shares issuable to Grantee as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the minimum applicable Tax Withholding Obligation. Such Shares will be
sold on the day such Tax Withholding Obligation arises (e.g., a vesting date) or
as soon thereafter as practicable. Grantee will be responsible for all broker’s
fees and other costs of sale, and Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed Grantee’s minimum Tax
Withholding Obligation, the Company agrees to pay such excess in cash to
Grantee. Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy Grantee’s minimum Tax
Withholding Obligation. Accordingly, Grantee agrees to pay to the Company or any
Subsidiary as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of Shares described herein.

 

(iii) By Check, Wire Transfer or Other Means. No later than five (5) business
days prior to a Vesting Date, Grantee may elect to satisfy Grantee’s Tax
Withholding Obligation by delivering to the Company an amount that the Company
determines is sufficient to satisfy the Tax Withholding Obligation by (x) wire
transfer to such account as the Company may direct, (y) delivery of a certified
check payable to the Company, or (z) such other means as specified from time to
time by the Administrator.

 

(iv) Notwithstanding anything to the contrary set forth above, the Company shall
have the right to deduct from all cash payments paid pursuant to Section 7
hereof the amount of any taxes which the Company is required to withhold with
respect to such payments.

5

 

  

11. Governing Law/Venue for Dispute Resolution. This Agreement shall be governed
by the laws of the State of Delaware, without regard to principles of conflicts
of law, except to the extent superseded by the laws of the United States of
America. The parties agree and acknowledge that the laws of the State of
Delaware bear a substantial relationship to the parties and/or this Agreement
and that the Performance Stock Units and benefits granted herein would not be
granted without the governance of this Agreement by the laws of the State of
Delaware. In addition, all disputes relating to this Agreement shall be resolved
exclusively pursuant to the terms of Section 8 of the Employment Agreement.

 

12. Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Committee or its designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its designee and that any decision of the
Committee or its designee relating to this Agreement, including, without
limitation, whether particular conduct constitutes Triggering Conduct, shall be
final and binding unless such decision is arbitrary and capricious.

 

13. Prompt Acceptance of Agreement. The Performance Stock Unit award evidenced
by this Agreement shall, at the discretion of the Committee, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Grantee by indicating Grantee’s acceptance of this
Agreement in accordance with the Company’s applicable acceptance procedures,
within ninety (90) days after the Grant Date.

 

14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Performance Stock Unit grant under and participation in the Plan or future
Performance Stock Units that may be granted under the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of this Performance Stock Unit award and the execution
of this Agreement through electronic signature.

 

15. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Grantee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

 

Imprimis Pharmaceuticals, Inc.

12264 El Camino Real, Suite 350

San Diego, CA 92130

Attention: Chief Executive Officer

Facsimile: 858-345-1745

 

6

 

  

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Grantee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Grantee at the address set forth on the Grantee’s
acceptance of this Agreement or such other address provided by the Grantee to
the Company pursuant to this Section 15.

 

* * * * *

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

IMPRIMIS PHARMACEUTICALS, INC.

a Delaware corporation

 

By: /S/ Mark L. Baum   Its: Chief Executive Officer   Date: 2/1/2015  

 

7

 

 

ACCEPTANCE OF AGREEMENT

 

Grantee, Andrew R. Boll, hereby: (a) acknowledges receiving a copy of the Plan,
which has either been previously delivered or is provided with this Agreement,
and represents that he or she is familiar with and understands all provisions of
the Plan and this Agreement; and (b) voluntarily and knowingly accepts this
Agreement and the Performance Stock Units granted to him under this Agreement
subject to all provisions of the Plan and this Agreement, including, without
limitation, the provisions in the Agreement regarding “Triggering Conduct” and
“Special Forfeiture/Repayment Rules” set forth in Sections 4 and 5 of this
Agreement. Grantee further acknowledges receiving a copy of the Company’s most
recent annual report to stockholders and other communications routinely
distributed to the Company’s stockholders and a copy of the Prospectus
pertaining to the Plan.

 

/S/ Andrew R. Boll   Grantee’s Signature       2/1/2015   Date       Address    
  City, Sate & Zip       Email Address       Facsimile Number  

 

8

 

 

